                                                                       Case 3:21-cv-00285-MMD-CLB Document 20 Filed 08/05/21 Page 1 of 3




                                                                   1   FENNEMORE CRAIG, P.C.
                                                                       Shannon S. Pierce (NV Bar No. 12471)
                                                                   2   7800 Rancharrah Parkway
                                                                       Reno, Nevada 89511
                                                                   3
                                                                       Tel (775) 788-2200; Fax (775) 786-1177
                                                                   4   Email: spierce@fennemorelaw.com
                                                                       Attorneys for Defendants Hargett Materials, Inc.,
                                                                   5
                                                                       Jon Hargett, Tom Martin, Leanne Martin, and
                                                                   6   Knights Consulting & Technical Services, Inc.

                                                                   7                                UNITED STATES DISTRICT COURT

                                                                   8                                         DISTRICT OF NEVADA

                                                                   9
                                                                        GST INTERNATIONAL,                INC.,   a   Nevada   Case No. 3:21-cv-00285-MMD-CLB
                                                                  10    corporation,
                                                                                                                               STIPULATION AND ORDER
                                                                  11                         Plaintiff,                        REGARDING FIRST AMENDED
                                                                        v.                                                     COMPLAINT, ANSWER, AND
                        Tel: (775) 788-2200 Fax: (775) 786-1177




                                                                  12
                                                                                                                               WITHDRAWAL OF MOTION FOR
                           300 East Second Street - Suite 1510
FENNEMORE CRAIG, P.C.




                                                                  13    TOM MARTIN, an individual; BRANDON                     PRELIMINARY INJUNCTION
                                   Reno, Nevada 89501




                                                                        RAPOLLA,         an   individual;    KNIGHTS
                                                                  14    CONSULTING & TECHNICAL SERVICES,
                                                                  15    INC., a Nevada corporation; LEANNE MARTIN,
                                                                        an individual; HARGETT MATERIALS, INC., a
                                                                  16    Tennessee corporation; JOHN HARGETT, an
                                                                        individual; and DOES 1 through 50, inclusive;
                                                                  17
                                                                                             Defendants.
                                                                  18

                                                                  19            WHEREAS, on June 28, 2021, Plaintiff GST International, Inc. (“Plaintiff”) filed its
                                                                  20   complaint and motion for temporary restraining order and preliminary injunction (“Motion”);
                                                                  21            WHEREAS, on July 21, 2021, Defendants Tom Martin, Knights Consulting & Technical
                                                                  22   Services, Inc., LeeAnne Martin, Hargett Materials, Inc., and Jon Hargett (“Defendants”) filed and
                                                                  23   served their opposition to Plaintiff’s Motion;
                                                                  24            WHEREAS, Defendants’ motion to compel arbitration, answer, or other responsive
                                                                  25   pleading is currently due on August 4, 2021;
                                                                  26            WHEREAS, a hearing on Plaintiff’s Motion is set for September 21, 2021 (“Hearing”);
                                                                  27            WHEREAS, Plaintiff wishes to withdraw the Motion without prejudice, vacate the
                                                                  28

                                                                                                                          1
                                                                       18645847.3
                                                                       Case 3:21-cv-00285-MMD-CLB Document 20 Filed 08/05/21 Page 2 of 3




                                                                   1   Hearing, and file a first amended complaint, and Defendants have consented to the same;

                                                                   2            NOW, therefore, the parties STIPULATE and AGREE as follows:

                                                                   3        1. The Motion is hereby WITHDRAWN without prejudice;

                                                                   4        2. The Hearing scheduled for September 21, 2021 is hereby VACATED;

                                                                   5        3. Plaintiff shall have until August 25, 2021 to file and serve its first amended complaint; and

                                                                   6        4. Defendants shall have until September 18, 2021 to file and serve their answer or other

                                                                   7            responsive pleading.

                                                                   8            Pursuant to LR IA 6-1, the parties state that this is the second extension of any deadline

                                                                   9   sought in this case, and the first stipulation of any kind as to the filing of a first amended
                                                                  10   complaint. Good cause exists for this stipulation, as (1) Plaintiff has indicated that it needs more

                                                                  11   time to evaluate and re-plead its causes of action; and (2) lead defense counsel is scheduled to be
                        Tel: (775) 788-2200 Fax: (775) 786-1177




                                                                  12   in a jury trial beginning on August 24, 2021 (which impacts the timing of the filing of any
                           300 East Second Street - Suite 1510
FENNEMORE CRAIG, P.C.




                                                                  13   responsive pleading filed in first to Plaintiff’s first amended complaint). Pursuant to LR 26-3, the
                                   Reno, Nevada 89501




                                                                  14   parties note that this stipulation does not seek an extension of discovery, and no discovery has

                                                                  15   been conducted due to the current posture of the case. The parties submit this stipulation not for

                                                                  16   //

                                                                  17   //

                                                                  18   //

                                                                  19   //
                                                                  20   //

                                                                  21   //

                                                                  22   //

                                                                  23   //

                                                                  24   //

                                                                  25   //

                                                                  26   //

                                                                  27   //

                                                                  28   //

                                                                                                                         2
                                                                       18645847.3
                                                                       Case 3:21-cv-00285-MMD-CLB Document 20 Filed 08/05/21 Page 3 of 3




                                                                   1   purposes of delay, but for the reasons set forth above.

                                                                   2            IT IS SO AGREED.

                                                                   3    Dated: August 4, 2021                        FENNEMORE CRAIG, P.C.

                                                                   4                                                 _/s/ Shannon S. Pierce ____________________
                                                                                                                     Shannon S. Pierce, Esq. (NV Bar No. 12471)
                                                                   5
                                                                                                                     7800 Rancharrah Parkway
                                                                   6                                                 Reno, Nevada 89511
                                                                                                                     Attorneys for Defendants
                                                                   7
                                                                                                                     Hargett Materials, Inc., Jon Hargett, Tom Martin,
                                                                   8                                                 Leanne Martin, and Knights Consulting & Technical
                                                                                                                     Services, Inc.
                                                                   9
                                                                        Dated: August 4, 2021                        WOODBURN AND WEDGE
                                                                  10

                                                                  11
                                                                                                                       /s/ Shay L. Wells
                                                                                                                     Dane W. Anderson, Esq. (NV Bar No. 6883)
                        Tel: (775) 788-2200 Fax: (775) 786-1177




                                                                  12
                                                                                                                     Shay L. Wells, Esq. (NV Bar No. 12130)
                           300 East Second Street - Suite 1510
FENNEMORE CRAIG, P.C.




                                                                  13                                                 Patrick M. Kealy, Esq. (NR Bar No. 13517)
                                   Reno, Nevada 89501




                                                                                                                     6100 Neil Road, Suite 500
                                                                  14                                                 Reno, NV 89511
                                                                  15
                                                                                                                     Attorneys for Plaintiff
                                                                  16

                                                                  17            For good cause based upon the parties’ stipulation as set forth above, the parties’

                                                                  18   stipulation is hereby GRANTED.

                                                                  19            DATED this 5th Day of August 2021.

                                                                  20

                                                                  21                                                 _______________________________________
                                                                                                                     MIRANDA M. DU
                                                                  22                                                 CHIEF U.S. DISTRICT JUDGE
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                         3
                                                                       18645847.3
